Citation Nr: 1529904	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  15-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostatitis, for the period prior to August 7, 2013.

2.  Entitlement to a rating in excess of 60 percent for prostatitis, for the period from August 7, 2013.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2014 of the RO in Togus, Maine.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In this case, the Veteran was granted service connection for prostatitis in March 1954.  Pertinent to the present claims, the disability had been rated as 20 percent disabling since February 1995.  He filed a claim for an increased rating that was received by the agency of original jurisdiction (AOJ) in July 2012.  In August 2012, the AOJ increased the rating to 40 percent, effective July 27, 2012, the date that the claim for increase was received.  Notification of the decision was sent to the Veteran in September 2012.  Less than one year later, the Veteran filed new and material evidence in support of his claim for increase (lay statements regarding increased symptoms), and referenced the August 2012 decision.  As such, the Board finds that the August 2013 correspondence should be construed as evidence received within one year period since the August 2012 rating decision.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The list of issues on appeal also includes a claim for TDIU, as raised by the record as part of the appealed increased rating claims.  In this case, the Veteran's statements made in pursuit of his increased rating claim raised questions of entitlement to benefits based on unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (2014).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, the Veteran submitted additional evidence during the hearing before the Board, in support of all of his claims, with a waiver of review by the agency of original jurisdiction (AOJ).  Thus, the Veteran is not prejudiced by the Board proceeding to adjudicate the claims. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Notably, there are VA outpatient treatment records in VVA that are not found in VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of both of these electronic records.  

The issues of entitlement to service connection for an acquired psychiatric disorder as well as entitlement to reopen a claim of entitlement to service connection for erectile dysfunction, were raised during the Veteran's hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's prostatitis was manifested by urine leakage requiring the use of an appliance but did not manifest in renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

2.  The Veteran is not substantially, gainfully employed.

3.  The Veteran meets the schedular criteria for a TDIU for the entire period on appeal; resolving doubt in the Veteran's favor, the Veteran's service connected prostatitis disability prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2013, the criteria for an evaluation of 60 percent, but no higher, for prostatitis, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527 (2014).

2.  The criteria for an evaluation in excess of 60 percent, for prostatitis, have not been met at any time during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527 (2014).

3.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, with respect to the TDIU claim, the benefit sought on appeal is granted.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Regarding the claims for increased ratings for prostatitis, pre-rating letters dated in August 2012 and August 2013 provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for a higher rating for prostatitis, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA. These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of August 2012, January 2014, and March 2015 VA examinations as well as a June 2015 letter from a private vocational rehabilitation counselor.  The Board finds the VA examination reports to be adequate as the examiners reviewed the claims file, conducted thorough interviews with the Veteran regarding his symptoms and performed the appropriate tests.  

Also of record and considered in connection with the appeal is the transcript of the Board hearing on appeal, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claims herein decided, prior to appellate consideration, is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the issues on appeal were identified and the undersigned explained the requirements for higher ratings for prostatitis as well as TDIU.  See Hearing Transcript [T.] pp. 2-3, 14 -15.  Also, information was solicited regarding the severity of his prostatitis.  During the hearing, the Veteran was asked whether his disability had worsened since the last VA examination. T. p. 7. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted even after the undersigned asked the Veteran if he sought treatment from VA or private doctors.  T. p. 18.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for higher ratings for his prostatitis.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.

II.  Increased Ratings 

The Veteran contends that his prostatitis is more severe than indicated by the 40 percent disability rating he had prior to August 7, 2013 and the 60 percent disability rating he currently has had since August 7, 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As discussed below, the Board has considered whether staged ratings are applicable in this case but finds that they are not. 

The Veteran is currently rated under Diagnostic Code 7599-7527, for prostate gland injuries, infections, hypertrophy and postoperative residuals.  Under Diagnostic Code 7527, such disabilities should be rated as voiding dysfunction or urinary tract infect, whichever is predominant.  38 C.F.R. § 4.115(b).

The criteria for voiding dysfunction indicates that particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, postoperative urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).; (3) recurrent urinary tract infections secondary to obstruction.; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

As to urinary tract infections, when there is long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent rating is warranted.  Recurrent symptomatic urinary infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.

Urinary tract infections with poor renal function are to be rated as renal dysfunction.

As to renal dysfunction, a noncompensable disability rating is assigned for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.

A 30 percent rating is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7100.

A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.

An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is assigned for renal dysfunction when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

	Period prior to August 7, 2013

The Veteran filed a claim for an increased rating that was received by VA on July 27, 2012.  His disability was previously rated as 20 percent disabling.  In an August 2012 rating decision, of which the Veteran was notified in September 2012, the AOJ increased the rating to 40 percent because the Veteran wore absorbent materials that had to be changed two to four times per day.  As discussed in the introduction above, the Veteran did not file a notice of disagreement with the decision but rather filed new and material evidence in support of a higher rating, within one year of the decision.  As such, the claim for a rating in excess of 40 percent for the period is presently on appeal. 

First, the Board finds that for the period prior to August 7, 2013, the Veteran is entitled to a 60 percent disability rating as the evidence shows that he requires the use of an appliance.  See August 2012 VA examination report.  However, the Board finds that he is not entitled to a higher rating prior to the date on which he filed his claim for increase.  In reaching this conclusion, the Board has considered the evidence during the "look back" year prior to the July 27, 2012 claim for increase but finds that during that time, the evidence does not indicate that he met any of the requirements for ratings in excess of 20 percent during the year prior to July 27, 2012.  

In this regard, VA outpatient treatment records indicate that he was prescribed the "Men's Guard" which was identified in the August 2012 VA examination report as an appliance, on July 27, 2012.  There is no indication that during the "look back" period that he had to wake to void more than four times per night, or that he had any continuous catheratization, required the wearing of absorbent materials which had to be changed 2 to 4 times per day, or had any renal dysfunction.  See e.g. May 2012 VA outpatient treatment record which noted that the Veteran reported some urinary incontinence and prolonged emptying, no dysuria but nocturia 3-4 times per night.  During the May 2012 VA treatment, the Veteran also reported that he had been more fatigued but that he was otherwise doing well.  The active medication list does not include the "Men's Guard" appliance, which is by contrast, noted in the medication list beginning July 27, 2012.  Other VA treatment records during the look back period similarly, do not indicate that any of the criteria listed above for a rating in excess of 20 percent, are met. 

Further, the Board notes that the Veteran did not have frequent urinary tract infections during the look back period.  In this regard, he was treated once, in July 2011, for a urinary tract infection after being infected with E.coli.  There is no indication that the infection is related to his prostatitis.  See VA treatment records dated from July 2011 as well as August 2012 VA examination.

      Rating in excess of 60 percent - entire period on appeal

Having found that the Veteran is entitled to a rating of 60 percent for the period prior to August 7, 2013, the question becomes whether the Veteran is entitled to a rating in excess of 60 percent for the entire period on appeal.  For the reasons explained below, the Board finds that he is not. 

As discussed above, the 60 percent disability rating is the highest rating possible for a voiding dysfunction.  In order to warrant a rating in excess of 60 percent, the prostatitis disability must manifest with renal dysfunction as follows.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is assigned for renal dysfunction when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Here, during the entire period on appeal, the Veteran's disability has not been manifested by renal dysfunction, much less renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%.  See e.g. March 2015 VA examination report which answered "no" to the question of whether there was any renal dysfunction due to prostatitis.  Further, VA treatment records have not indicated laboratory result regarding BUN, but creatinine has consistently been .85mg or lower.  Further, none of the VA treatment records or examination reports has indicated generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Moreover, dialysis has not been shown and there has been no indication of markedly decreased function of kidney or other organ systems, especially cardiovascular. 

In reaching these conclusions, the Board has also considered the Veteran's statements that he is entitled to higher ratings.  In this case, the Board finds that the Veteran is competent to report the frequency with which he has voiding dysfunction throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).

Furthermore, the Board finds that the Veteran's descriptions of his prostatitis symptoms are credible.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Moreover, his subjective complaints are considered in the currently assigned ratings.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected prostatitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for prostatitis is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostatitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's prostatitis symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his prostatitis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no hospitalization has been noted for prostatitis.  Further, as discussed above, the Veteran has reported that he is unemployed due to his prostatitis and the Board is herein granting the TDIU claim below.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine and applied the same in granting the increase to a 60 percent disability rating for the period prior to August 7, 2013.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 60 percent for prostatitis for the entire period on appeal.  As such, that doctrine is not applicable with respect to the claim for a rating in excess of 60 percent, and that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2014).

In this case, the Veteran asserts that he is unable to work due to his service-connected prostatitis.  He is service-connected for prostatitis rated as 60 percent disabling for the entire period on appeal and he has a noncompensable rating for a surgical scar.

Here, the Veteran's claim for TDIU arose as part and parcel of the claims for increased ratings addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  During the June 2015 hearing before the Board, the Veteran's representative indicated that the Veteran was unemployed due to his service-connected prostatitis.  The Veteran reported that he is no longer working.  He offered sworn testimony that he is unable to work as he would have to take frequent breaks, abruptly leave meetings, and have a mess on himself.  T. p. 17-18.

The Veteran is in receipt of a 60 percent disability evaluation for a single disability, for the entire period on appeal.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU. Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran has some college education but not a degree.  See June 2015 letter from private vocational counselor.  He offered sworn testimony that his work experience is working as an insurance adjustor.  He offered sworn testimony that he could not perform work that would require meeting with people, due to his prostatitis which causes him to abruptly leave to go to the bathroom, have a mess on himself.  T. p. 18.  The Board finds his statements to be credible.

Further, a private vocational rehabilitation counselor sent a letter opining that the Veteran would not be able to work due to the frequency and urgency associated with the Veteran's prostatitis which is extensive and far-reaching.  The counselor explained that depending on the work situation, there may be a loss of productivity and efficiency, especially if a worker is part of a team within a production environment.  The counselor noted that sudden departure from the work station to use the bathroom could impede the production process and may ultimately result in the worker's dismissal.  The counselor indicated that the same would be true in any work situation requiring interaction with the public on a sustained basis, such as within a fast-food establishment, grocery, or department store, or other consumer-oriented venue where ability to leave the work station without interrupting the work flow is essentially non-existent. 

The counselor also indicated that working one-on-one with a client or customer as the Veteran used to do when he was a claims adjustor and having to leave abruptly, can be embarrassing and interruptive to the dynamics of an interview or other personal interaction.  Working in any situation where the bathroom is remote from the work station, such as a parking lot or out of doors in jobs which serve the public, would require coverage by another employee which is not always forthcoming immediately.  The counselor also addressed jobs involving transportation of the public would be equally problematic as would security-type work where leaving the work station would jeopardize the very nature of the job. 

In this case, the Board finds that the evidence is at least in equipoise regarding whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected prostatitis.

Weighing in favor of the claim are the following: (1) the fact that the Veteran has no training or education other than sales/public interaction occupations, (2) the June 2015 private vocational rehabilitation counselor's letter the Veteran's prostatitis prevents every type of work to which his training and experience could be applied (3) his sworn testimony that he is not able to perform employment.

Weighing against the claim are the Veteran's own statements made during the hearing that his non service-connected psychiatric disorder may also affect his employability, as well as the August 2012, January 2014, and March 2015 VA examiners' findings that the Veteran's prostatitis does not impact his ability to work.  

While the Board appreciates that the Veteran is retired and that may have been the reason why the VA examiners made the findings that the disability does not affect employability, the question is whether based on his education and skillset, he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The Board notes that the only work for which the Veteran is trained, is work that involves public interaction and sales; however, the Veteran is unable to perform work in this field given his need to abruptly go to the bathroom and having messes on himself.  Further, the Vocational Rehabilitation Counselor also opined that the Veteran was unable to perform any work that may apply these same skills, in any customer-oriented environment, or working in stations where the bathroom is remote, or jobs that involve transporting the public.  See June 2015 letter from S.M.  The Board is not persuaded by the January 2014 VA examiner's opinion which was rendered without any explanation or apparent thought of practical application of the Veteran working with the specific requirements of his disability.

Further, the Board finds that the private vocational rehabilitation counselor's report regarding each of the potential jobs for which the Veteran may be trained, and the reasons why prostatitis alone prevent him from completing those jobs, outweighs the Veteran's statements regarding his non service-connected disability. 

After carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected prostatitis, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, TDIU is granted.

ORDER

A rating of 60 percent, but no higher, for the period prior to August 7, 2013 for prostatitis, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 60 percent for the period from August 7, 2013, for prostatitis, is denied. 

A TDIU is granted.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


